DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on September 03, 2022.  Claims 1 – 8 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,739,755 B2) to Taras in view of (U.S. Patent Publication Number 2010 / 0078451 A1) to Mount.
Regarding claim 1, Taras discloses the spit receptacle apparatus (100) comprising:
the cup body (110), the cup body (110) having the cup bottom (i.e. Bottom of (110) in Figure 1), the cup sidewall (i.e. Sidewall of (110) in Figure 1), and an open cup top side (i.e. Open Cup Top Side of (110) in Figure 2); 
the lid (130) coupled to the cup body (110), the lid (130) having the lid rim (132) selectively engageable (i.e. via (113) in Figure 2) with the cup top side (i.e. Open Cup Top Side of (110) in Figure 2) and the lid top side (i.e. Lid Top Side of (130) in Figures 2 & 4B), the lid top side (i.e. Lid Top Side of (130) in Figures 2 & 4B) having the fixed portion (i.e. Covered Right Portion of (130) in Figure 4B) and the door aperture portion (i.e. Curved Open Portion via (136A) in Figure 4B); 
the door (136) coupled to the lid (130), the door (136) being coupled (i.e. via (137) in Figure 3) to the fixed portion (i.e. Covered Right Portion of (130) in Figure 4B) to selectively cover or uncover the door aperture portion. 
However, Taras does lacks and does not explicitly disclose the pair of attachment rings coupled to the cup body; and the lanyard coupled to the pair of attachment rings, the lanyard having the cord portion and the pair of attachment clips, each attachment clip being selectively engageable with the pair of attachment rings to allow the user to wear the apparatus around his or her neck.
Mount teaches the pair of attachment rings (310A & 310B) coupled to the cup body (200); and the lanyard (300) coupled to the pair of attachment rings (310A & 310B), the lanyard (300) having the cord portion (i.e. Middle Portion of (300) in Figure 1) and the pair of attachment clips (500A & 500B), each attachment clip (500A & 500B) being selectively engageable with the pair of attachment rings (310A & 310B) to allow the user to wear the apparatus around his or her neck (See Paragraph 0020) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of attachment rings coupled to the cup body; and the lanyard coupled to the pair of attachment rings, the lanyard having the cord portion and the pair of attachment clips, each attachment clip being selectively engageable with the pair of attachment rings to allow the user to wear the apparatus around his or her neck as taught by Mount with the spit receptacle in order to providing keeping the user hands free for performing various other outdoor activities (See Paragraph 0020).

Regarding claim 3, Taras discloses further comprising the cup sidewall (i.e. Sidewall of (110) in Figures 1 & 2) having the lip (113) adjacent the cup top side (i.e. Cup Top Side of (110) in Figure 2), the lid rim (132) having an inner channel (133) to snappingly (i.e. via Quick-Snap Fasteners in Column 2, lines 60 – 63) receive the lip (113).
  
Regarding claim 7, Taras discloses further comprising the logo (i.e. “New Era Spit Cup” coupled to the cup body (110), the logo (i.e. “New Era Spit Cup” being coupled to the cup sidewall (i.e. Sidewall of (110) in Figure 1) (See Figures 1 & 2).
Furthermore, Taras as modified by Mount discloses further comprising the logo (280) coupled to the cup body (200), the logo (280) being coupled to the cup sidewall (220) (See Paragraph 0018) (See Figure 1).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,739,755 B2) to Taras and (U.S. Patent Publication Number 2010 / 0078451 A1) to Mount as applied to claim 1 above, and further in view of (U.S. Patent Number 9,027,806) to Gioggia.
  	Regarding claim 2, Taras as modified by Mount discloses further comprising each attachment ring (310A & 310B) being shaped and radially spaced 180° apart on the cup sidewall (220) (See Figure 1).
	However, Taras as modified by Mount does not explicitly disclose U-shaped.
	Gioggia teaches the attachment ring (i.e. Adjacent (20) & (Connected to (40) in Figure 1) being U-shaped See Figure 1.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the attachment ring U-shaped as taught by Gioggia with the spit receptacle of Taras because the motivation only requires a simple substitution of one known equivalent attachment ring configuration for another to obtain predictable results.
  
Claim(s) 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,739,755 B2) to Taras and (U.S. Patent Publication Number 2010 / 0078451 A1) to Mount as applied to claim 1 above, and further in view of (U.S. Patent Number 6,390,022 B1) to Eichler et al.
Regarding claim 4, Taras discloses further comprising the door (136) conforming to the door aperture portion (i.e. Curved Open Portion via (136A) in Figure 4B). 
  	However, Taras as modified by above lacks and does not explicitly disclose the lift tab.
	Eichler teaches the door (32 / 38) conforming to the door aperture portion (i.e. Open Left Portion of Lid in Figure 1) except for the lift tab (33) (See Column 4, lines 6 – 10) (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the door conforming to the door aperture portion except for the lift tab as taught by Eichler with the spit receptacle of Taras in order to provide a grip location to assist and aid the users finger to manually lift and release the lid member from the snap-engage pin when in the closed disposition (See Column 4, lines 21 – 23).

Regarding claim 5, Taras as modified by Eichler discloses further comprising the lift tab (33) being semi-circular (See Figure 1). 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,739,755 B2) to Taras and (U.S. Patent Publication Number 2010 / 0078451 A1) to Mount as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2006 / 0015062 A1) to Kahen.
Regarding claim 6, Taras as modified by above lacks and does not explicitly disclose further comprising the mirror coupled to the door. 
Kahen teaches the mirror (21) coupled to the door (15) (See Figures 1 & 2) for the purpose of providing inspection of the mouth area after use (See Paragraph 0005).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the mirror coupled to the door as taught by Kahen with the spit receptacle of Taras in order to allow inspection of the mouth area after use (See Paragraph 0005).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,739,755 B2) to Taras in view of (U.S. Patent Publication Number 2010 / 0078451 A1) to Mount, (U.S. Patent Number 9,027,806 B1) to Gioggia, (U.S. Patent Number 6,390,022 B1) to Eichler, and (U.S. Patent Publication Number 2006 / 0015062 A1) to Kahen.
Regarding claim 8, Taras discloses discloses the spit receptacle apparatus (100) comprising: 
the cup body (110), the cup body (110) having the cup bottom (i.e. Bottom of (110) in Figures 1 & 2), the cup sidewall (i.e. Sidewall of (110) in Figures 1 & 2), and an open cup top side (i.e. Open Top Side of (110) in Figure 2), the cup sidewall (i.e. Sidewall of (110) in Figures 1 & 2) having the lip (113) adjacent the cup top side (i.e. Top Side of (110) in Figure 2); 
the logo (i.e. “New Era Spit Cup” coupled to the cup body (110), the logo (“New Era Spit Cup” being coupled to the cup sidewall (i.e. Sidewall of (110) in Figures 1 & 2); 
the lid (130) coupled to the cup body (110), the lid (130) having the lid rim (132) and the lid top side (i.e. Lid Top Side of (130) in Figure 4B), the lid rim (132) having an inner channel (133) to snappingly (i.e. via Quick-Snap Fasteners in Column 2, lines 60 – 63) receive the lip (113), the lid top side (i.e. Lid Top Side of (130) in Figure 4B) having the fixed portion (i.e. Covered Right Portion of (130) in Figure 4B) and the door aperture portion (i.e. via (136A) in Figure 4B); 
the door (136) coupled to the lid (130), the door (136) being coupled to the fixed portion (i.e. Covered Right Portion of (130) in Figure 4B) to selectively cover or uncover the door aperture portion (i.e. Curved Open Portion via (136A) in Figure 4B), the door (136) conforming to the door aperture portion (i.e. Curved Open Portion via (136A) in Figure 4B). 
However, Taras lacks and does not explicitly disclose the pair of attachment rings coupled to the cup body, each attachment ring being shaped and radially spaced 180° apart on the cup sidewall; and the lanyard coupled to the pair of attachment rings, the lanyard having the cord portion and a pair of attachment clips, each attachment clip being selectively engageable with the pair of attachment rings to allow the user to wear the apparatus around his or her neck.  
Mount teaches the pair of attachment rings (310A & 310B) coupled to the cup body (200); each attachment ring (310A & 310B) being shaped and radially spaced 180° apart on the cup sidewall (220) (See Figure 1); and the lanyard (300) coupled to the pair of attachment rings (310A & 310B), the lanyard (300) having the cord portion and the pair of attachment clips (500A & 500B), each attachment clip (500A & 500B) being selectively engageable with the pair of attachment rings (310A & 310B) to allow the user to wear the apparatus around his or her neck (See Paragraph 0020) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of attachment rings coupled to the cup body; each attachment ring being shaped and radially spaced 180° apart on the cup sidewall; and a lanyard coupled to the pair of attachment rings, the lanyard having a cord portion and the pair of attachment clips, each attachment clip being selectively engageable with the pair of attachment rings to allow the user to wear the apparatus around his or her neck as taught by Mount with the spit receptacle in order to providing keeping the user hands free for performing various other outdoor activities (See Paragraph 0020).
However, Taras as modified by Mount does not explicitly disclose U-shaped.
	Gioggia teaches the attachment ring (i.e. Adjacent to (20) & Connected (40) in Figure 1) being U-shaped (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the attachment ring U-shaped as taught by Gioggia with the spit receptacle of Taras because the motivation only requires a simple substitution of one known equivalent attachment ring configuration for another to obtain predictable results.
However, Taras lacks and does not explicitly disclose the lift tab.
	Eichler teaches the door (32 / 38) conforming to the door aperture portion (i.e. Open Left Portion of Lid in Figure 1) except for the lift tab (33) (See Column 4, lines 6 – 10) (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the door conforming to the door aperture portion except for the lift tab as taught by Eichler with the spit receptacle of Taras in order to provide a grip location to assist and aid the users finger to manually lift and release the lid member from the snap-engage pin when in the closed disposition (See Column 4, lines 21 – 23).
However, Taras lacks and does not explicitly disclose further comprising the mirror coupled to the door. 
Kahen teaches the mirror (21) coupled to the door (15) (See Figures 1 & 2) for the purpose of providing inspection of the mouth area after use (See Paragraph 0005).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the mirror coupled to the door as taught by Kahen with the spit receptacle of Taras in order to allow inspection of the mouth area after use (See Paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Number 9,321,563 B1) to Bowlin discloses further comprising the cup sidewall (54) having the lip (56) adjacent the cup top side (Figure 1), the lid rim (102) having an inner channel (i.e. Inner Curved Channel Portion of (102 & 114) in Figures 1, 2, 3 & 6) to snappingly receive the lip (56).

	U.S. Patent Design Number 607,315 S to George et al., discloses door conforming to the door aperture portion except for a lift tab (See Figure 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734